PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/651,170
Filing Date: 17 Jul 2017
Appellant(s): Bangash, Fawad



__________________
Thomas Thibault
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 10, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 19, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim Rejections - 35 USC § 103
	A. Examiner respectfully disagrees with Applicant’s arguments that Seriani fails to teach or suggest calculate a first competitive bid in response to receiving user preferences from the user.  Seriani discloses enabling customers to request bids from various service providers principally providers of transportation [0016].  Seriani sets forth receiving customer preferences (fig. 2a; [0034[0036]]) and based on the user preferences in the customer submission form the application calculates a recommended bid price (fig. 2B, 214 “recommended bid...generates according to calculations, [0043]) that is a competitive bid in response to the user preferences submitted in the customer request submission form, fig. 2A.  Seriani discloses “responsive bids may be parsed and filtered for eligibility criteria…to ensure they qualify with the customer’s specified request parameters, [0040] where a bid-price-suggestion means for calculating a recommended bid price, claim 4, calculates a competitive bid.    The data is used and applied in “calculations to output the most responsive and excellent bids” [0042] and “the bids shall be ranked” [0042].  Seriani discloses a customer’s request for transportation services, receiving user preferences and calculating a competitive bid, a recommended bid is generated according to calculations in response to the submitted user preferences in the user request.  Seriani further discloses the system calculates and ranks competitive bids.  Seriani explicitly discloses the claimed limitations.  Applicant’s arguments have been fully considered and are not persuasive. 
B.  Examiner respectfully disagrees with Applicant’s arguments that Seriani fails to teach or suggest generate a recommendation to the user to accept a first of the bids.  Seriani discloses means for ranking bids and organizing them and returning the ranked bid to the requester [0046] using a bid evaluating mechanism to compare a filter the most competitive bids, [0048] where the requesting customer receives a first bid recommendation [0047] of the most excellent bid is sent back to the  customer, [0042].  The display comprises any visual representation of bid [0048].  The bid evaluating mechanism parameters set forth how bids are ordered and filtered and displayed, and what information appears for the recommendation to the customer [0054].  Seriani discloses determining a competitive bid according to rules and parameters and generating a recommendation to accept a first of the bids, where the ranked first bid is the most competitive bid (fig.4a); and the flexible system may generate just one recommended bid or show the bids in a ranked order where the first bid is the most competitive bid. (402, first bidder fig. 4a; [0016].  Additionally, Seriani’s bid evaluating and bid display system determines one competitive bid into a bid group for display with bid parameters for recommendation to the customer.   Seriani discloses generating and displaying one or a ranked recommendation of competitive bids (fig. 4a; system generated most competitive bid or bids for transmission, display and recommendation to the user, [0045]).  Seriani discloses the claimed limitations.  Applicant’s arguments have been fully considered and are not persuasive. 









Respectfully submitted,
/ALEXIS M CASEY/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        
Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.